People ex rel. Tseitlin v Ponte (2015 NY Slip Op 08367)





People ex rel. Tseitlin v Ponte


2015 NY Slip Op 08367


Decided on November 17, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 17, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
L. PRISCILLA HALL
JEFFREY A. COHEN
SYLVIA O. HINDS-RADIX, JJ.


2015-10863	DECISION, ORDER & JUDGMENT

[*1]The People of the State of New York, ex rel. Alexandra. Tseitlin, on behalf of Sheila Robinson, petitioner, 
vJoseph Ponte, etc., respondent.


Tseitlin & Glas, P.C., New York, N.Y. (Alexandra V. Tseitlin pro se of counsel), for petitioner.
Kenneth P. Thompson, District Attorney, Brooklyn, N.Y. (Corey Stephen Shoock of counsel), for respondent.
Writ of habeas corpus in the nature of an application to reduce bail upon Kings County Indictment No. 8329/15.

ADJUDGED that the writ is sustained, without costs or disbursements, to the extent of reducing bail on Kings County Indictment No. 8329/15 to the sum of $30,000, which may be posted in the form of an insurance company bail bond in that sum or by depositing the sum of $15,000 as a cash bail alternative, on condition that the defendant surrender any and all passports she may have to the Office of the District Attorney of Kings County and is prohibited from applying for any new or replacement passports; and it is further,
ORDERED that upon receipt of a copy of this decision, order and judgment together with proof that the defendant has (1) given an insurance company bail bond in the sum of $30,000 or has deposited the sum of $15,000 as a cash bail alternative, and (2) surrendered any and all passports she may have to the Office of the District Attorney of Kings County, and has provided the Office of the District Attorney of Kings County with an affidavit attesting that she has not and will not apply for any new or replacement passports, the Warden of the facility at which the defendant is incarcerated, or his or her agent, is directed to immediately release the defendant.
BALKIN, J.P., HALL, COHEN and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court